


SNYDER’S-LANCE, INC.
Exhibit 10.4




2008 DIRECTOR STOCK PLAN
(AS AMENDED AND RESTATED)


1.    Purpose and Duration of the Plan. The purpose of the Plan is to enable the
Corporation to attract and retain persons of exceptional ability to serve as
Directors and to further align the interests of Directors and stockholders in
enhancing the value of the Common Stock and to encourage such Directors to
remain with and to devote their best efforts to the Corporation.


The Corporation establishes this Plan effective as of April 25, 2008, subject to
approval by the Corporation’s stockholders prior to that date. The Plan shall
remain in effect until the earlier of (i) the date that no additional shares of
Common Stock are available for issuance under the Plan, (ii) the date that the
Plan has been terminated in accordance with Section 9 or (iii) the close of
business on May 31, 2013. Upon the Plan becoming effective, no further awards
shall be made under the Lance, Inc. 2003 Director Stock Plan.


2.    Definitions:


For purposes of the Plan, the following terms shall have the following meanings:


“Annual Award” means a number of shares of Restricted Stock up to and including
4,000 shares, as the Board shall establish from time to time, awarded under the
provisions of Section 5(a) below.


“Award Date” means the 20th day of the month next following an annual
stockholders meeting; provided, however, that (i) with respect to an Initial
Award, “Award Date” means the 20th day of the month next following the date the
Non-Employee Director commences service as a Non-Employee Director and (ii) with
respect to the annual stockholders meeting held in 2013 or any Initial Award for
the month of that annual meeting, the “Award Date” means the 7th business day
following that annual meeting.


“Board” means the Board of Directors of the Corporation.


“Change in Control” means “Change in Control” as defined under the Lance, Inc.
2003 Key Employee Stock Plan, as the same may be amended from time to time, or
any successor plan thereto.


“Common Stock” means the Common Stock, $.83-1/3 par value, of the Corporation
and any other stock or securities resulting from the adjustment thereof or
substitution therefor as described in Section 6 below.


“Corporation” means Snyder’s-Lance, Inc., a North Carolina corporation, and its
successors and assigns.






--------------------------------------------------------------------------------



“Effective Date” means April 25, 2008 subject to approval by the stockholders of
the Corporation.


“Fair Market Value” of a share of Common Stock on a particular date, shall be
(i) if such Common Stock is listed on a national securities exchange or a
foreign securities exchange or traded on The NASDAQ Stock Market, the closing
sale price of the Common Stock on said date on the national securities exchange,
the foreign securities exchange or The NASDAQ Stock Market on which the Common
Stock is principally traded, or, if no sales occur on said date, then on the
next preceding date on which there were such sales of Common Stock, or (ii) if
the Common Stock shall not be listed on a national securities exchange or a
foreign securities exchange or traded on The NASDAQ Stock Market, the mean
between the closing bid and asked prices last reported by the National
Association of Securities Dealers, Inc. for the over-the-counter market on said
date or, if no bid and asked prices are reported on said date, then on the next
preceding date on which there were such quotations, or (iii) if at any time
quotations for the Common Stock shall not be reported by the National
Association of Securities Dealers, Inc. for the over-the-counter market and the
Common Stock shall not be listed on any national securities exchange or any
foreign securities exchange or traded on The NASDAQ Stock Market, the fair
market value based on quotations for the Common Stock by market makers or other
securities dealers as determined by the Board in such manner as the Board may
deem reasonable.


“Initial Award” means a number of shares of Restricted Stock up to and including
4,000 shares, as the Board shall establish from time to time, awarded under the
provisions of Section 5(b) below.


“Non-Employee Director” means an individual who is a member of the Board, but
who is not an employee of the Corporation or any of its subsidiaries.


“Plan” means the Snyder’s-Lance, Inc. 2008 Director Stock Plan as set forth
herein, as the same may be amended from time to time.


“Restricted Stock” means the Common Stock awarded to a Non-Employee Director
pursuant to Section 5 of the Plan that is subject to the vesting restrictions
set forth in Section 5.


3.    Administration. The Board shall be responsible for administering the Plan.
The Board shall have all of the powers necessary to enable it to properly carry
out its duties under the Plan. Not in limitation of the foregoing, the Board
shall have the power to construe and interpret the Plan and to determine all
questions that shall arise thereunder. The Board shall have such other and
further specified duties, powers, authority and discretion as are elsewhere in
the Plan either expressly or by necessary implication conferred upon it. The
Board may appoint such agents as it may deem necessary for the effective
performance of its duties, and may delegate to such agents such powers and
duties as the Board may deem expedient or appropriate that are not inconsistent
with the intent of the Plan. The decision of the Board upon all matters within
its scope of authority shall be final and conclusive on all persons, except to
the extent otherwise provided by law.



2



--------------------------------------------------------------------------------



4.    Shares Available. The maximum number of shares of Common Stock that may
delivered under the Plan shall equal 200,000. Such shares shall be subject to
adjustment or substitution pursuant to Section 6 below. If any shares of
Restricted Stock awarded hereunder are canceled, lapse or forfeited in
accordance with the provisions of Section 5 below, then such shares shall again
be available for delivery under the Plan. Shares delivered under the Plan may be
original issue shares or shares purchased in the open market or otherwise, all
as determined by the Chief Financial Officer of the Corporation (or the Chief
Financial Officer’s designee) from time to time.


5.    Restricted Stock Awards.


(a)    Annual Awards. Each Non-Employee Director serving on the Award Date shall
automatically be granted an Annual Award.


(b)    Initial Awards. Each Non-Employee Director first elected after June 1 and
before December 31 of any year shall automatically receive an Initial Award on
the 20th day of the month next following the date the Non-Employee Director
commences service as a Non-Employee Director.


(c)    No Fractional Shares. In no event shall the Corporation be obligated to
issue fractional shares under this Section, but instead shall pay any such
fractional share in cash based on the Fair Market Value of the Common Stock on
the Award Date.


(d)    Vesting. Except as otherwise provided in this Section 5(d), shares of
Restricted Stock shall become vested on the date that is 12 months after the
applicable Award Date (the “Vesting Date”). If the Non-Employee Director ceases
to serve as a Non-Employee Director before the Vesting Date due to the
Non-Employee Director’s death, or if there is a Change in Control prior to the
Vesting Date, then the shares shall become fully vested as of the date of such
death or Change in Control, as applicable. If the Non-Employee Director ceases
to serve as a Non-Employee Director for any reason other than death before the
Vesting Date, then the shares shall vest on a pro-rata basis at a rate
one-twelfth (1/12) for each month the Non-Employee Director serves as a
Non-Employee Director after the applicable Award Date. Any shares not vested
according to the preceding sentence shall be forfeited as of the date of such
cessation of services. For purposes of pro-rata vesting, a Non-Employee Director
shall be credited with a full month of service if the Non-Employee Director
serves for one day during the applicable month. A Non-Employee Director may not
sell, transfer or otherwise dispose of any such shares of Restricted Stock until
they become vested; however, the Non-Employee Director shall have the right to
receive dividends with respect to the shares and to vote the shares prior to
vesting.


6.    Adjustments in Authorized Shares. In the event of any change in corporate
capitalization, such as a stock split, or a corporate transaction, such as any
merger, consolidation, separation, including a spin-off, or other distribution
of stock or property of the Corporation, any reorganization (whether or not such
reorganization comes within the definition of such term in Internal Revenue Code
Section 368) or any partial or complete liquidation of the Corporation, such
adjustment shall be made in the number and class of shares of Common Stock which
may be delivered under the

3



--------------------------------------------------------------------------------



Plan, as may be determined to be appropriate and equitable by the Board, in its
sole discretion, to prevent dilution or enlargement of rights.


7.    Resales of Shares. The Corporation may impose such restrictions on the
sale or other disposition of shares issued under this Plan as the Board deems
necessary to comply with applicable securities laws. Certificates for shares
issued under this Plan may bear such legends as the Corporation deems necessary
to give notice of such restrictions.


8.    Compliance With Law and Other Conditions. No shares shall be issued under
this Plan prior to compliance by the Corporation, to the satisfaction of its
counsel, with any applicable laws. The Corporation shall not be obligated to
(but may in its discretion) take any
action under applicable federal or state securities laws (including registration
or qualification of the Plan or the Common Stock) necessary for compliance
therewith in order to permit the issuance of shares hereunder, except for
actions (other than registration or qualification) that may be taken by the
Corporation without unreasonable effort or expense and without the incurrence of
any material exposure to liability.


9.    Amendment, Modification and Termination of the Plan. The Board shall have
the right and power at any time and from time to time to amend the Plan in whole
or in part and at any time to terminate the Plan; provided, however, that an
amendment to the Plan may be conditioned on the approval of the stockholders of
the Corporation if and to the extent the Board determines that stockholder
approval is necessary or appropriate. No termination, amendment, or modification
of the Plan shall adversely affect in any material way any Restricted Stock
award previously granted under the Plan, without the written consent of the
affected Non-Employee Director.


10.    Miscellaneous. The Plan shall be construed, administered, regulated and
governed in all respects under and by the laws of the State of North Carolina.
The Plan shall be binding on the Corporation and any successor in interest of
the Corporation.


Amended: February 8, 2013

4

